Citation Nr: 1228564	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  05-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for residuals of a shrapnel wound to the head, manifested by headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from September 29, 1988, to August 13, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1970.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in White River Junction, Vermont.  In that decision, the RO granted service connection for a shrapnel wound injury to the head and assigned an initial disability rating of 10 percent, effective April 16, 2004.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

In March 2009, the Veteran was awarded an effective date of September 29, 1988, for service connection for a shrapnel wound injury to the head.

This matter was previously before the Board in November 2007 and November 2009, at which time it was remanded for additional development.  

During the pendency of this appeal, by rating action dated in October 2011, the disability rating for the service-connected residuals of a shrapnel wound to the head, manifested by headaches, was increased to 50 percent, effective as of September 29, 1988.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence of multi-infarct dementia associated with brain trauma; the Veteran is receiving the maximum schedular rating for migraines.

2.  Since October 23, 2008, the residuals of the Veteran's traumatic brain injury have been manifested by diagnosed migraines that are very frequent, prolonged, completely prostrating, and productive of severe economic inadaptability; and by complaints of mild loss of memory without evidence of memory loss on objective testing.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for residuals of a shrapnel wound to the head, on the basis of migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. § 4.214a, Diagnostic Codes 8045, 8100 (2008 & 2011).

2.  The criteria for a separate 10 percent rating for residuals of traumatic brain injury have been met since October 23, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.214a, Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This is an appeal arising from a grant of service connection and, as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In its November 2009 remand, the Board directed that the Veteran be scheduled for a VA traumatic brain injury examination so as to determine the current severity of his disability.  The requested examination was conducted in April 2011, and a report of the examination has been associated with the Veteran's claims file.  Therefore, the agency of original jurisdiction substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).See D'Aries, 22 Vet. App. at 106.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Disability ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, as such; the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate disability ratings for the same manifestations of a disability under different diagnoses).

The Veteran's disability was initially rated under Diagnostic Code 8045 which provides the rating criteria for residuals of traumatic brain injury.  He is currently rated under Diagnostic Code 8100 which provides the rating criteria for migraines.  

The Board will evaluate the Veteran's disability under both diagnostic codes in an effort to provide the Veteran with the maximum benefit allowed under the law.  The Board notes service connection is also in effect for posttraumatic stress disorder (PTSD) for which a 100 percent disability rating has been assigned.  As will be explained further below, an overlap of manifestations can be separately rated under various diagnostic codes; however, more than one evaluation is not to be assigned based on the same manifestations.  As such, symptoms attributable to the Veteran's PTSD which is rated as totally disabling cannot also be rated under Diagnostic Codes 8045 and 8100.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and apply to claims filed on and after that date.  Although the Veteran's claim was filed prior to that date, claimants whose residuals of traumatic brain injury were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The RO has conducted such a review as set forth in the October 2011 supplemental statement of the case, essentially finding that statements made by the Veteran's representative constituted a request for adjudication under the new criteria.

Under the old criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 


The new criteria are as follows: 

There are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall disability rating is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified'" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. 

The rating schedule for evaluating cognitive impairment and other residues of traumatic brain injury not otherwise classified is set out below: 

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TRAUMATIC BRAIN INJURY NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified: 

Memory, attention, concentration, executive functions: 

0  No complaints of impairment of memory, attention, concentration, or executive functions. 

1  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Judgment: 

0  Normal. 

1  Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2  Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3  Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Social Interaction: 

0  Social interaction is routinely appropriate. 

1  Social interaction is occasionally inappropriate. 

2  Social interaction is frequently inappropriate. 

3  Social interaction is inappropriate most or all of the time. 

Orientation: 

0  Always oriented to person, time, place, and situation. 

1  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2.  Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Motor activity (with intact motor and sensory system): 

0  Motor activity normal. 

1  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2  Motor activity mildly decreased or with moderate slowing due to apraxia. 

3  Motor activity moderately decreased due to apraxia. 

Total Motor activity severely decreased due to apraxia. 

Visual spatial orientation: 

1  Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2  Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3  Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms: 

0  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects: 

0  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3  One or more neurobehavioral effects that Interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 


Communication: 

0  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 

1  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Consciousness 

Total Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 
38 C.F.R. § 4.124a (effective October 23, 2008). 

A maximum rating of 50 percent is provided for complete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205. 

Diagnostic Code 8100 provides the rating criteria for migraines.  Under this code, the maximum 50 percent disability rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A VA psychiatric evaluation report dated in May 1989 shows that the Veteran was clear, logical, and relevant.  He was correctly oriented to time and place, intellectual functions were normal, and he had a "quite adequate" fund of general information.  While a history of a scalp wound was noted, there was no indication of any headaches.

A VA medical examination report dated in May 1989 shows that the Veteran reported headaches from a shrapnel wound to the back of the head while in Vietnam.  The diagnosis was history of shrapnel wound to the back of the head.

In a letter dated in February 1991, the Veteran reported headaches for which he took over-the-counter pain medication.

A VA medical examination report dated in July 1991 shows that the Veteran reported that he continued to experience continuous headaches.  The diagnosis was history of craniocerebral injury.

A private medical record from H.S.C., M.D., dated in January 1992, shows that the Veteran reported occasional headaches, but that he felt they were probably masked because of regular analgesic medication he took for his back.

Clinical notes from S.S., M.D., dated from September 1998 to September 2005, show that the Veteran had chronic headaches in the back of the head where he had been shot.  

VA outpatient treatment records dated from August 1999 to August 2005 show primarily treatment for symptoms associated with the Veteran's PTSD.  In December 2000, there was a report of headaches.  In October 2002, he provided a 30 year history of headaches.  A computed tomography (CT) study conducted in February 2003 shows that the Veteran's head was unremarkable for the given clinical history.  A private magnetic resonance imaging (MRI) study conducted in April 2003 shows an impression of one definite and two possible foci of susceptibility change related to old hemorrhage, and, in locations consistent with shearing.  There was no evidence of significant encephalomalacia, and atrophic changes were consistent with age.  In December 2004, a history of headaches was provided.  In August 2005, he was seen for a 35 year history of chronic headaches of the right occipital and frontal regions.

VA outpatient treatment records dated from November 2006 to October 2008 show primarily treatment for symptoms associated with the Veteran's PTSD.  In May 2007, the Veteran reported ongoing headaches for which his current medication had been helpful.  The assessment was status post head injury, posttraumatic headaches.

Other private, VA and Social Security Administration records dated from September 1999 to July 2008, shows that the Veteran reportedly had worsening daily headaches.

A private medical record from Dr. S., dated in May 2009, shows that the Veteran complained of difficulty with his memory, and that he attributed such memory loss to his in-service head injury.  Mental status examination revealed that he had problems remembering new information.  

A private medical record from Dr. W., dated in May 2009, shows that the Veteran experienced severe daily headaches and short term memory loss that were progressive.

VA outpatient treatment records dated from January 2010 to September 2010 show primarily treatment for symptoms associated with PTSD.

A VA examination report dated in April 2011 shows that the Veteran reported having headaches since his head injury in 1969.  He described daily headaches starting in the right occipital area and radiating to the right temple and forehead. The headaches would be accompanied by nausea and photophobia.  Twice a week, the headaches were severe enough to make him lay down and rest.  He added that the pain was present 95 percent of the time. He explained that he had several headaches every day, approximately two to five that would last a few hours at a time.  He indicated that he took daily pain medication for some relief.  He reported that less than half of his weekly migraine headaches were prostrating.

The Veteran reported no history of seizures; autonomic dysfunction; numbness, paresthesias or other sensory changes; weakness or paralysis; mobility problems; malaise; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; hearing loss or tinnitus; speech or swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  He indicated that he experienced dizziness and balance problems for a few months after his initial injury, and that he currently used a cane because he was afraid of falling when getting a headache.  He was said to have mild memory impairment and difficulty concentrating.

A CT scan of the head conducted in March 2011 reveals mild cerebral and cerebellar atrophy.

Reflex examination revealed nerves were hyperactive, without clonus.  Motor examination revealed active movement against full resistance.  Muscle tone was normal.  There were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; or cranial nerve dysfunction.

There was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms do not interfere with work, instrumental activities of daily living, or family or other close relationships.

One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction include irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  

He was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  Consciousness was normal.

Mental status examination revealed appearance was well-groomed with good hygiene.  Behavior was normal with no mannerisms or abnormal movements.  Speech had normal rate, volume, and articulation.  Affect was full and mood was good.  Thought processes were normal, logical and goal directed.  Though content was unremarkable with no delusions or obsessions.  Suicidal and homicidal ideations, intent, or plan were absent.  He denies auditory and visual hallucinations.   Intelligence was average; attention, concentration, and insight were fair, and judgment was good.

Due to a notable lack of effort on the part of the Veteran, cognitive testing was discontinued and no interpretation of the date could be offered by the examiner.  The diagnosis was mild traumatic brain injury sustained in service, with chronic headaches and cognitive problems.  Memory loss, decreased concentration, and pain were said to have an effect on usual daily activities.  The examiner concluded that the Veteran gave inadequate effort on cognitive testing, so his complaints of cognitive decline following mild traumatic brain injury could not be substantiated. Because it was not possible to complete the cognitive testing due to effort-related factors, no conclusion could be made as to any possible cognitive deficits secondary to the in-service traumatic brain injury.

Analysis

In considering the Veteran's migraine headaches under the provisions of Diagnostic Code 8100, the evidence shows that the Veteran has migraine headaches that are very frequent, prolonged, completely prostrating attacks that are productive of severe economic inadaptability.  As such, the maximum 50 percent disability rating is warranted under Diagnostic Code 8100, from October 23, 2008.

The Veteran has been in receipt of the maximum schedular rating for migraines under Diagnostic Code 8100, since the effective date of service connection in 1988.

Questions remain as to whether he would be entitled to separate or higher ratings under other potentially applicable diagnostic codes.  Evaluations of the same manifestations under multiple diagnostic codes constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  Separate ratings are permitted; however, where none of the rating criteria overlap.  Esteban.

A separate rating under the old version of Diagnostic Code 8045 would be precluded because that code contemplated headaches and purely subjective manifestations of brain disease due to trauma.  The manifestations evaluated under the criteria for migraines and the old Diagnostic Code 8045, overlap and separate ratings would constitute pyramiding.  Esteban, 38 C.F.R. § 4.14.

A higher rating under the old Diagnostic Code 8045 would be precluded because no purely neurologic disabilities were identified, and there were no findings of multi-infarct dementia.  The maximum rating that would have been available under the old Diagnostic Code 8045, would have been 10 percent, which would be less than the current 50 percent based on Diagnostic Code 8100.

The maximum disability rating under Diagnostic Code 8205 is 50 percent when there is objective evidence of complete paralysis of the trigeminal nerve.  Disability of this nerve has not been identified.  In additional as the Veteran is already rated at 50 percent for residuals of traumatic brain injury, there is no greater benefit to be derived under the prior criteria with application of 38 C.F.R. § 4.124a, Diagnostic Code 8205.  A separate rating would not be warranted, even if there was such disability, as the criteria for migraines and neurologic impairment contemplate pain.  See 38 C.F.R. §§ 4.123, 4.124 (2012).

With respect to application of the revised criteria, which are applicable as of October 23, 2008, as noted, the disability rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified.  Only one rating is assigned for all the applicable facets.  A higher disability rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately. 

Under the revised rating criteria, any residuals with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headaches, is to be rated separately, even if that diagnosis is based on subjective symptoms.  As the Veteran was diagnosed with both migraine headaches and mild traumatic brain injury on VA examination in April 2011, separate ratings are permissible under both Diagnostic Code 8045 and Diagnostic Code 8100, as of October 23, 2008.

In considering the Veteran's disability separately under the revised Diagnostic Code 8045, which provides the rating criteria for residuals of traumatic brain injury, the Board will first address the memory, attention, concentration, executive functions.  While memory loss is contemplated in the rating criteria for PTSD for which the Veteran is separately rated, the 100 percent rating was granted on the basis of hospital records that did not report memory loss.  Hence, memory loss is not among the symptomatology contemplated under the rating for PTSD.

The VA examiner in April 2011, concluded that testing for memory loss was unreliable, but did acknowledge that the Veteran had had a mild traumatic brain injury.  This would fall within a severity of 1, for mild complaints of memory loss without objective findings on testing.  On evaluation in 2009, the Veteran was reported to have loss of ability to retain learned material, but there is no indication that the earlier evaluation included testing for malingering or any detailed testing.  Hence, the evidence weighs in favor of a finding that the Veteran has complaints of memory loss without findings on testing.  As such, a level of severity of 1 is warranted.  

In considering the judgment facet of Diagnostic Code 8045, in April 2011, the VA examiner found evidence of normal judgment.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired judgment.

In considering the social interaction facet of Diagnostic Code 8045, on VA examination in April 2011, social interaction was routinely appropriate.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired social interaction.

In considering the orientation facet of Diagnostic Code 8045, on VA examination in April 2011, he was always oriented to person, time, place, and situation.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired orientation.

In considering the motor activity (with intact motor and sensory system) facet, of Diagnostic Code 8045, on VA examination in April 2011, motor activity was normal.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired motor activity.

In considering the visual spatial orientation facet (with intact motor and sensory system) facet, of Diagnostic Code 8045, on VA examination in April 2011, visual spatial orientation was normal.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired visual spatial orientation.

In considering the subjective symptoms facet, of Diagnostic Code 8045, the Board notes that headaches are being rated separately as a result of this decision.  On VA examination in April 2011, the examiner indicated that such symptoms so not interfere with work; instrumental activities of daily living; or work, family, or other relationships.  As such, a level of severity of 0 is warranted.

In considering the neurobehavioral effects facet, of Diagnostic Code 8045, on VA examination in April 2011, the VA examiner indicated that the Veteran had one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  While there are some psychological factors related to PTSD, as noted, the Veteran has been separately rated for this disability.  As such, a level of severity of 0 is warranted as the Veteran has not been found to have impaired neurobehavioral effects.

In considering the communication facet of Diagnostic Code 8045, on VA examination in April 2011, the Veteran was said to be able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  As such, a level of severity of 0 is warranted.

In considering the consciousness facet of Diagnostic Code 8045, there is no evidence of record to suggest that the Veteran has been in a persistently altered state of consciousness.  On VA examination in April 2011, consciousness was normal.  As such, a level of severity of 0 is warranted.

The disability rating assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  As the memory, attention, concentration, and executive functions facet of the Veteran's traumatic brain injury has resulted in a level of severity of 1, the Veteran is entitled to the assignment of a separate 10 percent rating under the revised criteria of Diagnostic Code 8045.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time other than specified in this decision when staged ratings were warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of a shrapnel wound to the head, manifested by headaches, do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The manifestations of the residuals of a shrapnel wound to the head, consist of headaches contemplated by the applicable diagnostic criteria that include severe economic impact and mild memory loss.  In view of the adequacy of the rating criteria, consideration of the second step under Thun is not warranted.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating higher than 50 percent for residuals of a shrapnel wound to the head, manifested by headaches, on the basis of migraines, is denied.

From October 23, 2008, a separate 10 percent disability rating for residuals of traumatic brain injury is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

Entitlement to a TDIU is in effect from August 14, 1997, to February 4, 2002.  He is 100 percent service connected thereafter.  In a rating decision dated in December 2008, the effective date of service connection for the Veteran's residuals of a shrapnel wound to the head, manifested by headaches, was made as of September 29, 1988.  The Veteran has disagreed with the assigned initial disability rating; therefore, the TDIU claim is part of the Veteran's increased disability rating claim.  The Veteran's claims file does not provide sufficient information to render an opinion as to whether the Veteran was unemployable prior to August 14, 1997.

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  As such, the Board finds it necessary to remand the issue of entitlement to a TDIU from September 29, 1988, to August 13, 1997, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was not employable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file shall be forwarded to an appropriate VA medical examiner so that a retrospective medical opinion may be provided as to whether the Veteran was not employable due to his service-connected disabilities for the period from September 29, 1988, to August 13, 1997.

The examiner is specifically requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in combination, precluded him from securing or following substantially gainful employment, from September 29, 1988, to August 13, 1997, for which his education and occupational experience would otherwise qualified him. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

3.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


